Citation Nr: 0634053	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased (compensable) rating for 
herpes zoster of the right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran had active military service from April to August 
1979, from February to June 1981, and from February 1991 to 
June 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) of Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Appellant's representative, in a June 2004 communication, 
requested that the appellant be accorded a video conference 
hearing.  Additional development was accomplished and 
ultimately such a hearing was scheduled for October 2006.  
Prior to that hearing, appellant requested that the hearing 
be cancelled and that he be scheduled for an in person Travel 
Board hearing at the RO.

In view of the forgoing, this case is REMANDED for the 
following action:

Appellant should be scheduled for an in 
person Travel Board hearing at the RO in 
accordance with applicable procedures.  
Appellant and his representative should 
be provided notice of the time and place 
to report.  If appellant desires to 
subsequently withdraw the hearing 
request, he should do so in writing at 
the RO.  Thereafter, the case should be 
returned to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



